Citation Nr: 1430102	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-34 609	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by sleep disturbances.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to December 1979.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2011 and again in January 2014, the Board remanded the claims for additional development.  That development was substantially completed and the claims are ready for adjudication.  Stegall v. West 11 Vet. App. 268 (1998).

The Veteran was scheduled for a hearing before the Board in February 2009.  He did not report for the hearing and no good cause has been shown.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  No competent evidence tending to relate a sleep disorder to active service or to a service-connected disability has been submitted.  

2.  The competent medical evidence of record reflects that an erectile dysfunction is caused by medication taken for depression.  

3.  Service connection has not been established for depression or any other mental disorder.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for erectile dysfunction have not been met. U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in October 2006.  Although the letter addresses the elements of service connection, the letter also addresses disability ratings and effective dates.  The letter was sent prior to the initial unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claims has also been met.  Service treatment records and all pertinent medical records that have been located are associated with the file or with the electronic record.  A VA examination was conducted in December 2011.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination report with respect to erectile dysfunction is adequate, as the examiner reviewed the pertinent medical history and considered the claimant's assertions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has been repeatedly scheduled for VA examinations to determine the nature and etiology of his sleep disability, but he has not reported for any of the scheduled examinations and no good cause has been shown.

Service Connection

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Diabetes mellitus is listed as a disease under § 3.309 as a chronic disease.  Gout is not listed as a disease under § 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.

The regulation is clear that where entitlement cannot be established or confirmed without a VA examination, and a claimant, without good cause, fails to report for such examination, action shall be taken in accordance with 38 C.F.R. § 3.655.  According to 38 C.F.R. § 3.655(b), where a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The Veteran has been adequately advised by the RO that failure to report for an examination could have adverse results.  This notice is sufficient to invoke § 3.655 without violating the principles of Bernard v. Brown, 4 Vet. App. 384 (1993).  

A January 2014 Board remand decision notes that the Veteran did not report for several pervious VA compensation examinations to evaluate his claim for service connection for a sleep disorder, but he did report for an examination in December 2011 to evaluation his erectile dysfunction claim.  The physician offered a diagnosis of erectile dysfunction, associated it with medication taken for non-service-connected depression, and dissociated it from active military service.  In the January 2014 remand order, the Board directed: 1) that a search for additional medical records be conducted; and, 2) that examinations be re-scheduled to determine the etiology of a sleep disorder and an erectile dysfunction.

The Veteran was scheduled for VA compensation examinations in March 2014 to evaluate his claims.  The Veteran was notified of the examinations and of the consequences for failure to report for the examinations.  The record reflects that the Veteran did not report for the examinations and that no reason was offered for his failure to report.

Although the Veteran feels that his sleep disorder might be related to active service, the weight to be accorded his opinion requires further analysis of his competence to offer such an opinion.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the record does not contain a diagnosis of a sleep disability.  The VA treatment records do indicated problems sleeping but there is no diagnosis and no indication of a link to service.  In fact, at the time the Veteran left service he specifically denied experiencing sleep problems in service on his report of medical history.  Even if there is a diagnosis of a sleep disorder there is no competent evidence that would tend to relate a sleep disorder to active service or to a service-connected disability has been submitted.  The Veteran is not competent to diagnose himself or to provide a link to service, although he is competent to reports symptoms of sleep problems.  

There is no competent evidence linking the Veteran's sleep problems to service.  The Veteran was scheduled for several examinations to attempt to answer this question but he did not report.  The Board must then rate the claim on the evidence of record.  38 C.F.R. § 3.655; See also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")

In the absence of any competent evidence linking a sleep disability to service, the claim must be denied.

The medical evidence of record reflects that an erectile dysfunction is caused by medication taken for depression.  Service connection has not been established for depression or any other mental disorder.  No other evidence addressing the etiology of an erectile dysfunction, except for the lay evidence, has been submitted.  The Veteran is competent to report the symptoms of erectile dysfunction, but he is not competent to provide a link to service.  The Veteran did not suffer from erectile dysfunction in service, and the competent evidence has linked his erectile dysfunction to the medication taken for his mental health condition.  Thus, the claim lacks competent medical evidence that tends to relate an erectile dysfunction to active service or to a service-connected disability.










ORDER

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


